The opinion of the Court was by
Whitman C. J.
In this case a default was entered by consent, which is to stand unless the Court should be of opinion that, from the evidence, the plaintiff is not entitled to recover. The action is for the use and occupation of a certain dwelling-house. There seems to be no reason to doubt, that the defendant went into the occupation of the tenement by permission of the plaintiff, and one John Sargent, jr. And it was in evidence that he promised to pay one half of the rent therefor to the plaintiff. Although this was by parol, we think it may be regarded at least as evidence of consent, on the part of the defendant, to hold and occupy one half of the dwelling-house under the plaintiff, for which he may be entitled to a reasonable amount of rent, for the time the defendant so occupied. The agreement concerning the amount of the rent, also, may be regarded as evidence of what would be a reasonable reñí. We think therefore that the default should stand; and that, a reasonable rent being ascertained, judgment should be entered therefor.